PER CURIAM.
We affirm Laura Kate Elliott’s conviction and sentence for violation of probation. With the benefit of counsel, Appellant admitted that she violated the terms of probation; however, the court’s order revoking her probation does not specify which conditions of probation she violated. Therefore, we remand the case to the trial court for the limited purpose of entering a written order specifying the conditions of probation Appellant violated.
AFFIRMED and REMANDED with instructions.
COHEN, C.J., SAWAYA and EDWARDS, JJ., concur.